NOTE: This order is n0nprecedential.
United States Cou1't of AppeaIs
for the FederaI Circuit
MAG INSTRUMENT, INC.,
Appellant, -
V.
THE BRINKMANN CORPORATION_,
Cross-Appellcmt.
2011-1052, -1053 1
(Opp0siti0n N0s. 91164169, 91164340, and 91163534)
»
Appeal from the United States Patent and Trademark
Office, TradeInark Trial and Appeal B0ard.
ON MOTION
ORDER
The Brinkmann C0rp0rati0n moves for a 30-day ex-
tension 0f time, until March 30, 2011, to file its principal
brief, until May 9, 2011, for l\/lag Intrument, Inc. to file its
reply brief and until May 23, 2011 for The Brinkmann
C0rp0rati011 to file its reply brief
Up0n consideration thereof

MAG1NsTRoMENT v. BR1NK1v1ANN c0RP
ltv ls 01-u)ERE1) THAT:
The motion is granted
2
FOR THE CoURT
l:EB   fs/ J an H0rbaly
Date J an H0rbaly
cc: Robert C. Weiss, Esq.
Gary A. Clark, Esq.
s21
Clerk
mae
I.I.S.CD 0F PEALS FM
THELFlHJERALC|RCLl|T
FEB 28 2011
-.lAlHDRBN!
Cl.El(